DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response dated 10/27/21 is acknowledged and entered. Claims 1-20, 23, 30-34 and 44-48 were previously cancelled. Claims 21-22, 24-29, 35-43 and 49 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-25, 27-29, 35-43 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cattrone (US 2007/0177824, previously cited) in view of Su (US 2011/0142278, previously cited).1	Regarding claims 21, 35 and 41, Cattrone teaches a system and indicia reader, comprising: 	an indicia reading terminal comprising an image sensor (paragraph 0024: scanner 13 serves as an image sensor); 	wherein the system is operative to: 	capture at least a portion of a document in a frame of an image; process the captured frame of image data, based on a configuration of a barcode, to distinguish the barcode from other portions of the document, wherein the barcode comprises encoded content related to at least a structure of the document, the structure identifying a document location of one or more fields (paragraph 0026);2 and 	process one or more fields in the frame of image data based in part on a computed transform from the document location of one or more fields to an image location of the one or more fields (paragraph 0027).3	Cattrone does not explicitly teach the barcode further including one or more reference points;	identifying the one or more reference points and their respective positions within the barcode; and	attempt to decode the identified barcode as a part of a pre-processing stage of an image analysis to be performed on at least the portion of the document in the frame of image data, to obtain content related to at least the structure of the document.	Su teaches the barcode further including one or more reference points;	identifying the one or more reference points and their respective positions within the barcode (paragraph 0022: QR code decoding necessarily does this); and	attempt to decode the identified barcode as a part of a pre-processing stage of an image analysis to be performed on at least the portion of the document in the frame of image data, to obtain content related to at least the structure of the document (paragraph 0022: step 204).4	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cattrone and Su, because adding the reference point identification and pre-processing Su furthers Cattrone’s aim of reliable document management (paragraph 0004 of Cattrone).	Regarding claims 22, 36 and 42, Su further teaches the system is operative to process raw or relatively low resolution captured image when processing the frame of image data (paragraph 0022).	Regarding claims 24, 37 and 43, Su further teaches the system is operative to determine the configuration of the barcode based on at least one of a size, a shape, and a color of the barcode (paragraph 0022).	Regarding claims 25 and 38, Su further teaches the system is operative to determine the configuration of the barcode based on at least one of a printing material of the barcode and a factor of the barcode (paragraph 0022).	Regarding claim 27, Cattrone further teaches the system is operative to determine the configuration of the barcode based on a barcode indicator of the barcode (paragraph 0026).	Regarding claims 28, 39 and 42, Cattrone further teaches the system is operative to determine the configuration of the barcode based on a pre-assigned geometric pattern of the barcode (paragraph 0022).	Regarding claims 29 and 45, Su further teaches the system is operative to: 	identify a coordinate system of an image plane from information stored in the barcode; and identify a corner of the barcode, wherein the coordinate system is established relative to the identified corner (paragraph 0022: QR code decoding necessarily does this).	Regarding claim 49, Su further teaches the system is operative to form an image grid over the frame of image data, wherein the image grid comprises one or more points and at least one point is established over at least one corner of the barcode (paragraph 0022: QR code decoding necessarily does this).
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach certain limitations of the claims and that the rejection relies on claim dissection. Applicant’s Remarks dated 10/27/21, pages 2-8.	Applicant first argues that Cattrone fails to teach “wherein the barcode comprises encoded content related to at least a structure of the document, the structure identifying a document location of one or more fields”, alleging that the disclosure of paragraph 0026 fails to show content related to the “structure of the document.” Applicant’s Remarks, pages 2-4.	Cattrone teaches content related to the structure of the document. Paragraph 0026 discusses the barcode containing metadata about the document. Paragraph 0023 elaborates on this metadata, stating that it contains “one of more of the following: location size, title, subject, author, category, keywords, comments….” Any of these pieces of information serves as content related to the “structure of the document.” Cattrone thus discloses this limitation.	Applicant next argues that Su “fails to disclose “attempt to decode the identified barcode…to obtain content related to at least the structure of the document.” Applicant’s Remarks, pages 4-6.	Applicant does not dispute Su’s disclosure of attempting to decode a barcode; Applicant only argues Su’s alleged lack of disclosure relating to “obtain content related to at least the structure of the document.” Id. at 5. This is a piecemeal analysis of the rejection.	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown previously, Cattrone teaches “content related to at least the structure of the document.” Applicant’s requirement that Su teach this limitation improperly attacks one reference of a two reference rejection. It is the combination of the two references that teach the claims.	Applicant then argues that Cattrone fails to disclose “process[ing] one or more fields…based in part on a computed transform from the document location of one or more fields to an image location of one or more fields.” Applicant’s Remarks, pages 6-7. Applicant alleges that there is no “computed transform.” Id.	Paragraph 0027 discusses this feature. The digital stamp engine 11a extracts the metadata from the barcode in the document, and this serves as the “computed transform” of the claims.	Lastly, Applicant takes issue with the form of the rejection, alleging that the rejection “improperly relies on claim dissection and fails to consider the claims as a whole.” Applicant recites sections of the MPEP and case law, but never discusses why using two different references to teach different portions of one limitation is improper claim dissection.	On page 7 of the Remarks, Applicant points5 to the rejection of the “process the captured frame” limitation. The first few lines of this limitation were taught be Cattrone, and the last two lines were taught by Su. Applicant characterizes this as “picking and choosing various features…from the different references and cobbl[ing] them together in an attempt to allege a combination that yields what is claimed.” Id. at 7-8. 	The rejection of this limitation used two references: one part of the limitation is taught by Cattrone, and the other part of the limitation is taught by Su. Applicant does not explain how two references teaching two parts of one claim limitation amounts to improper claim dissection. Applicant does not explain how the current rejection fails to consider the claim “as a whole”, nor does Applicant explain what the difference between the current rejection and considering the claim “as a whole” would be. Applicant does not explain what “continuity” was lost with the current rejection. Id. at 7-8.	The limitation taught by Su was added later in prosecution, and this limitation comes after the phrase “further including”, which weakens Applicant’s argument that the rejection disregarded the “continuity” of the claim elements. Id. at 8. The claim element very clearly had additional language and components added later, which lends itself to adding a secondary reference to teach the components. One of ordinary skill in the art would have been motivated to combine the references for the reasons set forth above.	Because arguments of counsel cannot take the place of factually supported objective evidence, In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984), these arguments are unpersuasive.	The remaining dependent claims are either rendered obvious by the cited art or objected to for the reasons set forth above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.6
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited portions of each reference, please see also the associated figures.
        2 See additional discussion below.
        3 See additional discussion below.
        4 See additional discussion below.
        5 It should be noted that the colors Applicant used do not show up in the scanned document in the file wrapper.
        6 The Examiner can also be reached at matthew.mikels@uspto.gov.